Donald F. Coburn and Estate of Maxine Coburn, Deceased, Donald F. Coburn, Executor v. Commissioner.Coburn v. CommissionerDocket No. 90339.United States Tax CourtT.C. Memo 1962-274; 1962 Tax Ct. Memo LEXIS 36; 21 T.C.M. (CCH) 1447; T.C.M. (RIA) 62274; November 20, 1962James J. Waters, Esq., 1222 Commerce Bldg., Kansas City, Mo., for the petitioners. Merrill R. Talpers, Esq., for the respondent.  FAYMemorandum Opinion FAY, Judge: The respondent determined a deficiency in income tax against Donald F. Coburn and his wife, Maxine Coburn, now deceased, in the amount of $529.15 for the year 1957. The only issue for decision is whether amounts paid for premiums upon policies providing indemnification for loss of life, limb, sight or time constitute deductible medical expenses. The facts have been fully stipulated, and we adopt the stipulation as our findings. The issue is the same as that decided in the case of Donald G. Kilgore, 38 T.C. - (June 11, 1962), on appeal (C.A. 5, September 27, 1962), wherein we held that amounts paid for health or accident insurance policies providing*37  indemnity for accidental loss of life, limb, sight and time, and also providing reimbursement of medical expenses, are, subject to the statutory limitation of 3 percent of the adjusted gross income, deductible as expenses paid for medical care under section 213 of the Internal Revenue Code of 1954. We see no reason to reach a different result here. Decision will be entered for the petitioners.